190 F.2d 84
51-2 USTC  P 9384
STANWICK'S, Inc., and Fred H. Alperstein, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 6251.
United States Court of Appeals Fourth Circuit.
Argued June 25, 1951.Decided June 25, 1951.

I. Herman Sher, New York City (Martin A. Roeder, New York City, on brief), for Petitioners.
Melva M. Graney, Sp. Asst. to Atty. Gen.  (Theron Lamar Caudle, Asst. Atty. Gen. and Ellis N. Slack, Sp. Asst. to Atty. Gen., on brief), for respondent.
Before PARKER, Chief Judge, SOPER, Circuit Judge, and TIMMERMAN, District Judge.
PER CURIAM.


1
The decisions of the Tax Court in this case are affirmed for reasons adequately stated in the opinion of that court.  15 T.C. 556.


2
Affirmed.